                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

MICHAEL PJ IMINSKI,                          *
#317265                                      *
                                             *
             Petitioner,                     *
v.                                           *       No. 4:19CV00278-SWW-JJV
                                             *
DOE                                          *
                                             *
             Respondent.                     *

                                          JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED.

      Dated this 27th day of June 2019.


                                           /s/Susan Webber Wright
                                           UNITED STATES DISTRICT JUDGE




                                             1
